SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

119
CA 12-01326
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, SCONIERS, AND WHALEN, JJ.


MARIA L. JAOUDE, PLAINTIFF-APPELLANT,

                     V                                             ORDER

MATTHEW E. HANNAH, L.P. PARNASSOS AND RITA J.
BIONDO, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


LAWRENCE A. SCHULZ, ORCHARD PARK, FOR PLAINTIFF-APPELLANT.

HARRIS BEACH PLLC, PITTSFORD (A. VINCENT BUZARD OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS MATTHEW E. HANNAH AND L.P. PARNASSOS.

HAGELIN KENT LLC, BUFFALO (VICTOR WRIGHT OF COUNSEL), FOR
DEFENDANT-RESPONDENT RITA J. BIONDO.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered June 15, 2012 in a personal injury action. The
order settled the record on appeal with respect to plaintiff’s appeal
from the order and judgment (one paper) filed on April 1, 2011.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   March 22, 2013                       Frances E. Cafarell
                                                Clerk of the Court